NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                              FOR THE NINTH CIRCUIT                           NOV 22 2013

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

PREETINDER KALEKA and MARIA                      No. 09-73395
NICOLASA ANDRADE,
                                                 Agency Nos.        A072-675-798
              Petitioners,                                          A076-494-489

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted November 8, 2013**
                               San Francisco, California

Before: FARRIS, BLACK***, and IKUTA, Circuit Judges.

       Preetinder Kaleka appeals the Board of Immigration Appeals’s (“BIA”)

decision denying asylum, withholding of removal, and relief under the United

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
            The Honorable Susan H. Black, Senior Circuit Judge for the U.S.
Court of Appeals for the Eleventh Circuit, sitting by designation.
Nations Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8

U.S.C. § 1252.

      The IJ and BIA did not err in concluding that the government rebutted the

presumption that Kaleka had a well-founded fear of future persecution. 8 C.F.R. §

1208.13(b)(2). The Country Reports stated that low-level members of the All

India Sikh Student Federation (AISSF) are not subject to persecution by the Indian

government, and that the treatment of Sikhs in the Punjab region had improved

substantially. In light of these reports, the IJ’s rejection of Kaleka’s testimony that

he is an ordinary member of the AISSF, but nevertheless the police have been

looking for him every month for 17 years, was supported by substantial evidence.

See Jibril v. Gonzales, 423 F.3d 1129, 1135 (9th Cir. 2005). This adverse

credibility finding is further supported by Kaleka’s failure to corroborate his claim,

despite such corroboration being easily available. See Sidhu v. INS, 220 F.3d
1085, 1092 (9th Cir. 2000). Further, the Country Reports support the IJ’s and

BIA’s conclusion that the government carried its burden of showing that Kaleka

could safely relocate within India to avoid persecution. See Gonzalez-Hernandez

v. Ashcroft, 336 F.3d 995, 999 (9th Cir. 2003).

      Kaleka failed to argue that he qualified for protection under the Convention

Against Torture or a grant of humanitarian asylum in his brief on appeal, and these


                                          -2-
claims are therefore waived. See Rizk v. Holder, 629 F.3d 1083, 1091 n.3 (9th Cir.

2011).

PETITION DENIED.




                                       -3-